Citation Nr: 0602987	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-08 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that by 
correspondence dated in September and October 2005 the 
veteran withdrew his appeal of additional service connection 
issues and entitlement to a total rating based on individual 
unemployability.  In October 2005, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  

In statements and personal hearing testimony the veteran 
raised the issue of entitlement to service connection for 
tinnitus.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The appellant is a combat veteran for VA purposes.

3.  Service medical records and satisfactory lay evidence 
show the veteran sustained acute right shoulder and back 
injuries and acoustic trauma during active service, but 
persuasive medical opinions demonstrate his present 
disabilities were not incurred as a result of service and 
were not manifest during the first year after service.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disorder was not incurred in 
or aggravated by active service and the criteria for a 
presumption of service connection have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The veteran's residuals of a back injury were not 
incurred in or aggravated by active service and the criteria 
for a presumption of service connection have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service and the criteria for a 
presumption of service connection have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in April 2001 and September 2005.  The 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service and certain 
chronic diseases become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2005).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Combat

Service records show the veteran had ten months and eight 
days of foreign and/or sea service and that he was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  He 
served in Vietnam from June 1967 to April 1968.  Records also 
show that he was a wheeled vehicle mechanic with the 525th 
Military Intelligence Group in the Republic of Vietnam from 
December 13, 1967, to April 16, 1968.  In correspondence and 
personal hearing testimony the veteran stated he had been in 
several battles when the Viet Cong attacked Saigon during the 
Tet Offensive in January and February 1968.  

In an April 2005 report the United States Armed Services 
Center for Unit Records Research (CURR) (now known as the 
U.S. Army and Joint Services Records Research Center (JSRRC)) 
noted that a February 1, 1968, daily journal entry from the 
base camp location of the 525th Military Intelligence Group 
revealed attacks in Saigon including sniper and small arms 
fire, mortar fire, and an enemy attack.  It was noted that 
combat after action reports showed Saigon came under 
intensive enemy ground attacks on January 31, 1968, and that 
there was heavy fighting in Saigon on February 2, 1968, and 
February 3, 1968.  Based upon these reports, the Board finds 
the appellant was engaged with the enemy during the Tet 
Offensive and that he is a combat veteran for VA purposes.

Right Shoulder Disorder

Service medical records show the veteran was treated for a 
right shoulder contusion in September 1967.  The examiner 
described the injury as an acute contusion.  The veteran 
denied a history of any shoulder pain upon separation 
examination in April 1968.  Clinical evaluation at that time 
revealed no abnormalities to the upper extremities, spine, or 
musculoskeletal system.

In correspondence dated in February 2001 the veteran reported 
he injured his legs, shoulders, and back jumping from a truck 
to take cover.  He stated he had been treated at a U.S. Army 
medical center in Saigon.  

Private medical records dated in October 2004 show the 
veteran reported that in January or February 1968 during the 
Tet Offensive he sustained an injury to his right shoulder 
when he fell while riding in the back of a truck.  It was 
noted he stated he had been put in a splint and given pain 
relief medication, but that he had not gone back for further 
treatment.  He reported he had experienced problems with the 
shoulder since then and that he had learned to live with it.  
Examination revealed tenderness to the right lateral 
shoulder, mild tenderness to the anterior bursa, and some 
pain in the rotator cuff.  The examiner's assessment included 
shoulder strain and chronic fasciitis (VA service related).  
It was noted the veteran's shoulder injury was definitely 
wartime related and service connected; however, no rationale 
for this opinion was provided.

On VA examination in March 2005 the veteran stated that in 
January 1968 he injured his upper right arm and shoulder when 
he fell on a tool box after jumping off a truck.  He reported 
he was seen at a dispensary and given pain relief medication 
for a bruised shoulder.  He asserted he did not report having 
had problems at separation because he did not want the delay 
of further medical treatment.  He stated he had not received 
treatment after service and had learned to live with the 
recurrent pain.  After service, he worked for 10 years in the 
construction trade, and then became a self-employed mechanic.  
The examiner's diagnoses included chronic right shoulder 
tendonitis, X-ray changes, and mild arthrosis of the 
acromioclavicular joint.  Functional loss was estimated as 
mild to moderate secondary to pain.  

In a subsequent addendum the examiner noted a review of the 
claims file revealed treatment for a right shoulder contusion 
in September 1967, but a normal separation examination in 
April 1968.  It was noted that after service the veteran had 
worked as a mechanic for many years which required prolonged 
use of the right upper extremity and that there was no 
medical evidence documenting his complaints of recurrent pain 
prior to October 2004.  The examiner stated that based upon 
the available evidence it was unlikely that the veteran's 
present right shoulder disorder was a result of an acute 
right shoulder injury during service.

At his personal hearing in October 2005 the veteran testified 
that he had been working on the hood of a truck during 
service and when he jumped off, he fell, landing on the edge 
of a toolbox with his shoulder.  He described having fallen 
approximately five feet.  He stated that he had not gone to 
the doctor that day because he thought it was only a bruise, 
but that the next morning he had been unable to use the 
shoulder at all.  His spouse also testified that she recalled 
having received correspondence from the veteran discussing 
his shoulder injury. 

Based upon the evidence of record, the Board finds the 
veteran's present right shoulder disorder was not present in 
service and was not incurred as a result of any incident of 
service.  Although the veteran's report of having been 
treated for a right shoulder injury during combat in Vietnam 
is consistent with the circumstances of his service, the 
Board finds the March 2005 VA examiner's opinion is 
persuasive that the present chronic shoulder disorders were 
not incurred during or as a result of service.  The October 
2004 private examiner's opinion is considered to be of a 
lesser degree of probative weight because the opinion was 
apparently provided without review of pertinent service 
medical records.  The earliest documented medical evidence of 
a right shoulder disorder was provided over 35 years after 
service and is considered to be too remote to be probative of 
a present disorder having been incurred as a result of 
service.  

While the veteran believes he has a present right shoulder 
disability as a result of active service, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Residuals of a Back Injury

Service medical records show that upon induction examination 
in April 1966 the veteran reported a history of recurrent 
back pain.  He noted prior medical treatment for a pulled 
muscle in the back.  The examiner provided a diagnosis of 
back strain, not considered disabling.  Records show the 
veteran reported a history of recurrent back pain upon 
separation examination in April 1968; however, the examiner 
noted the report was of no medical significance.  An 
examination revealed no clinical abnormalities to the spine 
or musculoskeletal system.

In statements and personal hearing testimony the veteran 
reported that he sustained back injures during service, 
including as a result of combat action.  In correspondence 
dated in February 2001 he reported he injured his legs, 
shoulders, and back jumping from a truck to take cover.  At 
his October 2005 hearing he also asserted his back disability 
was the result of bending, lifting, and carrying heavy packs 
during service.  Private medical records submitted in support 
of the veteran's claim are negative for complaint, treatment, 
or diagnosis of a low back disability.

VA examination in March 2005 noted the veteran had a long 
history of recurrent low back pain, since 1970, that had 
required intermittent chiropractic treatment.  It was noted 
he stated this was not his primary problem, but that the pain 
had interfered with his work as a mechanic.  The examiner 
provided no additional discussion or diagnosis related to a 
low back disorder.

Based upon the evidence of record, the Board finds the 
veteran's present residuals of a back injury were not present 
during service and were not incurred as a result of any 
incident of service.  There is no competent evidence relating 
a present diagnosis of any low back disability to service, to 
include as a result of an injury during combat in Vietnam, 
and no competent evidence demonstrating aggravation of any 
pre-existing recurrent low back pain.  It is significant to 
note that recurrent back pain was noted on the veteran's 
induction examination and that aggravation may not be 
conceded where a pre-existing disability underwent no 
increase in severity during service.  See 38 C.F.R. § 3.306.  
There is no probative evidence indicating the veteran 
experienced any actual increase in the severity of his back 
disorder during service.  In fact, the April 1968 separation 
examiner noted the veteran's report of recurrent back pain at 
that time was of no medical significance.

The Board also finds that the March 2005 VA examiner's 
opinion may also be construed as demonstrating persuasively 
that the veteran's present orthopedic complaints, including 
low back pain, were not incurred as a result of acute 
injuries during service.  Although the veteran believes he 
has present residual disabilities as a result of an injury 
during active service, he is not competent to offer opinions 
on questions of medical causation.  Therefore, the Board 
finds entitlement to service connection is not warranted.  
The preponderance of the evidence is against the veteran's 
claim.

Bilateral Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of hearing loss.  In 
statements and personal hearing testimony the veteran 
asserted his present hearing loss was incurred as a result of 
noise exposure during combat.  Records show the veteran 
denied a history of hearing loss at the time of his 
April 1968 separation examination.  No audiological 
evaluation findings were recorded on his April 1968 
separation examination report; however, an addendum to a 
March 2005 VA examination report noted the record included a 
Békésy audiogram dated April 17, 1968, that revealed "normal 
hearing sensitivity 500 through 3000 Hz and a mild drop at 
[4000] and 6000 Hz, again thresholds at 35 db at 4000 Hz in 
the right ear exactly as at induction."  It was also noted 
that the left ear had been "normal for all frequencies 
tested."  

The veteran's April 1966 induction examination included an 
audiological evaluation that revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
---
35
LEFT
15
5
15
---
25

Service department separation audiological evaluation 
findings on April 17, 1968, (as noted by the March 2005 VA 
examiner) revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
25
35
LEFT
15
5
25
25
25

Private medical records dated in October 2004 included an 
audiological evaluation providing a diagnosis of normal 
sloping to moderate bilateral high frequency sensorineural 
hearing loss.  An examination report noted the veteran stated 
he had been exposed to a lot of high noise artillery and had 
progressive hearing loss over the past several years.  A 
diagnosis of hearing loss (high noise injury) was provided.

On VA authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
55
LEFT
25
10
55
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The diagnoses included a normal sloping to moderately severe 
bilateral sensorineural hearing loss.  It was noted the 
veteran reported that he was exposed to combat noise during 
the Tet Offensive in January 1968 and that he worked in 
construction and owned an automotive mechanics shop after 
service.  He also stated he had been exposed to firearm noise 
after service, including as a volunteer policeman, but that 
he always used hearing protection.  In a subsequent addendum 
the examiner stated that after a review of the available 
evidence it was considered unlikely that the veteran's 
hearing loss was related to acoustic trauma during service.

Based upon the evidence of record, the Board finds the 
veteran's present bilateral hearing loss was not incurred as 
a result of noise exposure during active service.  The 
veteran is a combat veteran and his statements as to having 
sustained acoustic trauma during service in Vietnam are 
consistent with the circumstance of his service; however, it 
was the opinion of the March 2005 VA audiologist that it was 
unlikely that his hearing loss was related to such service.  
The Board finds this opinion to be persuasive.  

Although the April 17, 1968, audiological evaluation 
described by the March 2005 examiner as of record is not 
included in the available appellate record, the Board finds 
no evidence to dispute the veracity of that examiner's 
opinion or summary of the evaluation findings.  The Court has 
held that in the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  YT v. Brown, 9 Vet. App. 195, 199 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Therefore, entitlement to service connection for bilateral 
hearing loss is not warranted.  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for the residuals of a back 
injury is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


